Citation Nr: 0306518	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of 
pneumonia.

(The issue of entitlement to service connection for a stomach 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This appeal arises from a February 1998 rating decision of 
the St. Louis, Missouri Regional Office (RO).

The Board is undertaking additional development on the issue 
of entitlement to service connection for a stomach disability 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a) 
(2)).  When it is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A chronic low back disability was first manifest many 
years after service and is unrelated to service.

3.  Pneumonia was first manifest many years after service and 
is unrelated to service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
during service nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Pneumonia was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA as part of 
that notice (to include what evidence, if any, will be 
obtained by the claimant, and which evidence, if any, will be 
retrieved by VA).  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002), where the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the duty to notify 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
set forth in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
As set forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the February 
1998 rating decision of the evidence needed to substantiate 
his claims.  He was provided an opportunity to submit such 
evidence.  In the December 1998 statement of the case and the 
January 2003 supplemental statement of the case, the RO 
notified the veteran of all regulations relating to his 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  In 
addition, the RO sent the veteran a VCAA compliance letter in 
January 2001 in which he was informed as to VA's duty to 
assist him in obtaining evidence for his claims, what the 
evidence must show to establish his claims, what had been 
done to assist the veteran with his claims, and what 
information or evidence that VA needed from the veteran.  The 
Board finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West 2002) in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims (to include 
what evidence VA would obtain and what evidence the veteran 
would obtain).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  All available 
VA treatment records and private treatment records have been 
obtained.  The veteran has been provided with VA orthopedic 
and pulmonary examinations to include medical nexus opinions 
concerning the issues on appeal.  In short, VA has fulfilled 
the duty to assist by aiding the veteran in obtaining 
evidence that relates to his claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

As such, there has been no prejudice to the veteran that 
would require a remand; the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).





Factual background

The service medical records include notations in April and 
May 1967 which show that the veteran complained of abdominal 
cramps, headaches and a backache.  He also complained of low 
back pain with occasional radiation into the legs.  The 
impression was lumbosacral strain.  An additional notation 
shows that back pain had not improved.  The next day, the 
veteran generally felt better, but back pain remained 
unchanged.  Low back x-rays in May 1967 were negative.

The veteran was seen three times in November 1967 for 
diarrhea and abdominal cramps.  The impression was 
gastroenteritis.  A December 1967 notation shows complaints 
of diarrhea and stomach cramps.  By stool smear, a diagnosis 
of amebiasis was rendered.

In March 1968, the veteran complained of low back pain.  It 
was noted that he had suffered from low back pain before.  X-
rays in the past had been negative.  In April 1968, there was 
recurrence of low back pain.  Pain was worse when he tried to 
bend or do some work.  

In May 1968, the veteran was seen for abdominal cramps.  
There was no fever or chills.  The impression was possible 
viral enteritis.  The veteran was seen for constipation and 
cramps in June 1968.

On the July 1968 separation examination, the veteran reported 
a history of frequent indigestion, stomach or intestinal 
trouble and recurrent back pain.  It was noted that the 
frequent indigestion was okay at that time.  It was further 
noted that recurrent low back pain had existed prior to 
service.  On physical examination, the spine, abdomen and 
viscera were normal.  The service medical records are silent 
regarding complaints, findings or diagnoses of pneumonia.

Private medical notations include a note in 1979 which shows 
that the veteran was treated for chronic low back pain in 
1979.  In 1980, the veteran was seen for probable 
gastroenteritis.  

The veteran was treated for chronic low back pain in 1982 and 
1984.  The assessment indicated that most of the veteran's 
problems seemed to be due to anxiety.  

The veteran was treated in 1985 for lumbar disc syndrome with 
low back pain.

In March 1986, a private medical notation shows treatment for 
pneumonia complicating influenza.  Several days later a 
notation indicates that pneumonia had improved.  

Several private treatment notations from 1989 show a history 
of chronic low back pain with lumbar disc syndrome.  The 
assessment included previous low back pain with lumbar disc 
syndrome.  

A January 1997 private treatment record includes a history of 
low back problems due to some sort of injury for which the 
veteran had received treatment.  

On VA stomach examination in October 1997, it was noted that 
the veteran appeared to have irritable bowel syndrome.  He 
denied having a history of vomiting, hematemesis, melena 
treatment, or constipation.  He had diarrhea at least once a 
week.  The diagnosis was status post intestinal infection in 
service and irritable bowel syndrome.

On VA orthopedic examination in October 1997, the veteran 
complained of low back pain.  There was weakness and 
stiffness.  On examination, there was lumbar tenderness with 
muscle spasm.  The diagnosis was chronic lumbosacral strain.  

On VA respiratory examination in October 1997, the veteran 
reported a history of pneumonia in service in 1966 and after 
service in 1986.  The diagnosis was status post pneumonia 
times two in 1966 and 1986.

An October 1997 VA pulmonary function test was interpreted as 
being within normal limits.

On VA orthopedic examination in February 2001, the veteran 
reported low back pain that radiated down the right leg.  X-
rays of the lower back revealed mild degenerative joint 
disease.  The diagnosis was chronic low back sprain and 
strain.  It was not felt that the veteran's active service 
caused or aggravated the veteran's current back condition.  A 
consultation note appended to the above examination report 
includes an impression of degenerative disc disease of the 
lumbar spine.  


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  

This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

The veteran maintains that he currently suffers from 
pneumonia which was contracted during service.  The service 
medical records are silent regarding complaints, findings or 
diagnoses of pneumonia.  In fact, the medical record shows 
that the veteran suffered from pneumonia on only one 
occasion.  Pneumonia was diagnosed and treated in 1986, more 
than 15 years after separation from service.  There is no 
medical evidence or medical opinion which would establish 
even the most remote connection between the onset of 
pneumonia in 1986 and the veteran's military service many 
years before.  

The veteran also maintains that he currently suffers from a 
chronic low back disability which is related to service.  The 
evidence does not support this assertion.

In May 1967 and March and April 1968, the veteran complained 
of low back pain.  Lumbosacral strain was found in March 
1967.  X-rays were negative for any low back disability.  The 
veteran's back was clinically evaluated as normal on the July 
1968 physical examination.  Thus, the record does not 
demonstrate the presence of a chronic low back disability 
during service.  

The first post service evidence of a low disability dates 
from 1979, more than 10 years after separation from service 
when the veteran was treated for low back pain.  Thereafter, 
the veteran was diagnosed with lumbar disc syndrome, chronic 
lumbosacral strain, arthritis and disc disease.  The 
resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between any current low 
back disability and service.  The Board has the duty to 
assess the credibility and weight to be given the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
There is, however, no medical evidence or medical nexus 
opinion to connect any of these post service low back 
disabilities with service.

The veteran has asserted that his current low back and 
respiratory disabilities are related to his service.  The 
veteran is competent to report what he observed and 
experienced.  Case law and common sense, however, dictate 
that lay individuals may not render medical conclusions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
the veteran as a layperson, lacks the ability to present a 
probative medical opinion to establish that any current low 
back or respiratory disability is related to service.  In 
fact, lay evidence is inadequate to establish a medical 
diagnosis or medical nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for residuals of pneumonia 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

